DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: the alloy consisting of an Au-Pt alloy, wherein the Au has a purity of 99.99 mass% or more and the Pt has a purity of 99.99 mass% or more, wherein the Au-Pt alloy has a Pt concentration of 28 mass% or more and less than 34 mass% with a balance being Au, and has at least a material structure in which a Pt-rich phase having a Pt concentration higher than that of an a-phase is distributed in an a-phase matrix, the Pt-rich phase exhibits a lamella structure directed into a grain from a grain boundary of the Au-Pt alloy, the Pt-rich phase has a Pt concentration that is 1.2 to 3.8 times the Pt concentration of the a-phase, and the Pt-rich phase has an area ratio of 1 to 22% in any cross-section, the Au-Pt alloy has magnetic susceptibility from -13 ppm to -5 ppm, the Pt-rich phase is distributed as an a2-phase, and the Pt-rich phase has an area ratio of 5 to 15% in any cross-section wherein the supersaturated solid solution of the Au-Pt alloy has a Pt concentration of 28 mass% or more. (Claim 9)
Species II: the alloy consisting of an Au-Pt alloy, wherein the Au has a purity of 99.99 mass% or more and the Pt has a purity of 99.99 mass% or more, wherein the Au-Pt alloy has a Pt concentration of 28 mass% or more and less than 34 mass% with a balance being Au, and has at least a material structure in which a Pt-rich phase having a Pt concentration higher than that of an a-phase is distributed in an a-phase matrix, the Pt-rich phase exhibits a lamella structure directed into a grain from a grain boundary of the Au-Pt alloy, the Pt-rich phase has a Pt concentration that is 1.2 to 3.8 times the Pt concentration of the a-phase, and the Pt-rich phase has an area ratio of 10 to 22% in any cross-section, the Au-Pt alloy has magnetic susceptibility from -13 ppm to -5 ppm, and the Pt concentration of the Pt-rich phase is 86 to 90 wt% wherein the supersaturated solid solution of the Au-Pt alloy has a Pt concentration of 28 mass% or more. (Claim 10)

Species IV: the alloy consists of an Au-Pt alloy, wherein the Au has a purity of 99.99 mass% or more and the Pt has a purity of 99.99 mass% or more, wherein the Au-Pt alloy has a Pt concentration of 28 mass% or more and less than 34 mass% with a balance being Au, and has at least a material structure in which a Pt-rich phase having a Pt concentration higher than that of an a-phase is distributed in an a-phase matrix, the Pt-rich phase exhibits a lamella structure directed into a grain from a grain boundary of the Au-Pt alloy, the Pt-rich phase has a Pt concentration that is 1.2 to 3.8 times the Pt concentration of the a-phase, and the Pt-rich phase has an area ratio of 1 to 22% in any cross-section, and the Au-Pt alloy has magnetic susceptibility from -13 ppm to -5 ppm, and wherein the supersaturated solid solution of the Au-Pt alloy has a Pt concentration of 28 mass% or more. (Claims 13, 14, and 15)
The species are independent or distinct because they recite patentably distinct alloys. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 5-6, 8, and 12 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANTHONY M LIANG/Examiner, Art Unit 1734